Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1, 2, 4-12, 14, and 18-32 are pending.
The previous rejection of claims 25-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, (recitation of the particulated filler includes particles greater than 5µm, but not less than 1µm), is maintained in view of applicant's amendment.
The previous rejection of claims 1, 2, 4-12, 14, and 18-24, 31, and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant's amendment.
The previous rejection of claims 25, 27, and 29 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (CN101775205) is withdrawn in view of applicant's amendment.
The previous rejection of claims 1, 2, 4, 8, 9, 12, 24-32 under 35 U.S.C. 103 as obvious over Capote et al. is withdrawn in view of applicant's amendment. 
The previous rejection of claims 5-9, and 14 under 35 U.S.C. 103 as obvious over Capote in view of Gao et al. (US2013/0306916) is withdrawn in view of applicant's amendment.  
The rejection of claims 5-8, 18 and 19 under 35 U.S.C. 103 as obvious over Capote as applied to above, and further in view of Bai et al. (US 2011/0133330) is withdrawn in view of applicant's amendment.  
The rejection of claims 20-23 under 35 U.S. C. 103 as being unpatentable over Capote in view of Ahn et al. (US 2007/0246245) and Shanmugavelayutham et al is withdrawn in view of applicant's amendment.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8, 11, 12, 14, 18, 31, and 32 are rejected under 35 U.S.C. 103 as obvious over Mikeska et al. (US20110232747).  
Regarding claims 1, 2 and 24, Mikeska discloses a conductive adhesive composition, the composition comprising about 5 up to about 50 wt % of an organic matrix comprising one or more polymerizable monomers and that does not include a polyvinyl acetal resin (organic vehicle, para 0007, 0048-0049), about 45 up to about 95 wt % of a particulated filler (conductive metal, para 0007, 0027, and 0028), the particulated filler includes particulated nickel alloy (nickel-alloy, para 0027) , particulated, conductive non-nickel-containing filler comprising silver (para 0027), and nickel (nickel metal, para 0028), wherein at least 50% by weight of the particulated filler is nickel-containing filler (para 0027).  Mikeska does not disclose wherein said composition, upon curing thereof, has a volume resistivity in the range of about 10-5 up to about 0.04 Ohm.cm and the coefficient of thermal expansion (CTE) is compatible with silicon wafers to which it may be applied. However, given that the composition of Li comprises of all the claimed components within the claimed ranges, a person having an ordinary skill in the art would reasonably expect the composition of Mikeska to have the claimed volume resistivity and CTE because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. The claims would have been obvious over the teachings of the reference because the law held that 
Regarding claims 4 and 8, Mikeska discloses the organic matrix comprising one or more polymerizable monomers including ethyl cellulose, ethyl hydroxyethyl cellulose, wood rosin, a mixture of ethyl cellulose and phenolic resins, a polymethacrylate , or mixtures thereof (para 0065).
Regarding claim 11, Mikeska discloses the organic matrix further comprises thixotropic agents (para 0048), dispersants, surfactants and/or rheology modifiers (para 0052).
Regarding claim 12, Mikeska discloses said nickel filler comprises about 100wt% of nickel (pure nickel powder, para 0034).
Regarding claim 14, Mikeska discloses said nickel-alloy filler comprises nickel and iron, and, optionally, cobalt (para 0039).
Regarding claim 18, Mikeska discloses said nickel or nickel-alloy filler is in the form of a powder or flake having a surface area in the range of about 0.01 up to about 10 m2/mg (para 0033).
Regarding claim 31, Mikeska discloses an assembly comprising a first article permanently adhered to a second article by a cured aliquot of a formulation according to claim 1 (para 0098).
Regarding claim 32, Capote discloses a method for adhesively attaching a first article to a second article, said method comprising: applying an aliquot of the formulation of claim 1 to said first article, bringing said first and second articles into intimate contact to form an assembly wherein said first article and said second article are separated only by the formulation applied in step (a), and thereafter, subjecting said assembly to conditions suitable to cure said formulation (para 0080 and 0098).
Claims 5-9 are rejected under 35 U.S.C. 103 as obvious over Mikeska as applied to above, and further in view of Gao et al. (US2013/0306916).

Claims 5-8, 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Mikeska as applied to above, and further in view of Bai et al. (US 2011/0133330).
Mikeska discloses a conductive adhesive composition as described above and is incorporated herein by reference.  Mikeska does not disclose the organic matrix comprises maleimide, nadimide, itaconamide, or (meth)acrylates as recited in the claims.  Bai discloses a conductive adhesive composition, wherein the composition comprises resins including maleimide, nadimide, or itaconamide meets the claimed structures (para 0020-0026), (meth)acrylate is selected from the group consisting of monofunctional (meth)acrylates, difunctional (meth)acrylates, trifunctional (meth)acrylates, polyfunctional (meth)acrylates, and mixtures of any two or more thereof (para 0109-10), and conductive fillers including nickel, gold, cobalt, copper and alloys thereof that can be in flake forms having a surface area of about 0.15 to 5.0 m2/g and a tap density of about 0.4 up to about 5.5 g/cc (para 0135).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the resins and flake conductive fillers taught by Bai in the conductive composition of Mikeska, in order to form a conductive adhesive which is curable at a low temperature at relative short period of time as suggested by Bai (abstract).
Claim 10 is rejected under 35 U.S.C. 103 as obvious over Mikeska as applied to above, and further in view of Takano (US 2050222330).
Mikeska discloses a conductive adhesive composition as described above and is incorporated herein by reference.  Mikaeska does not disclose the organic matrix comprises cyanate esters as recited in the claim.  Takano discloses an adhesive composition comprising cyanate esters that meet the claimed compounds (para 0027-28).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the cyanate esters taught by Takano in the conductive composition of Capote, in thereby improving the cohesive strength of the adhesive composition as suggested by Takano (abstract).
Claims 20-23 are rejected under 35 U.S. C. 103 as being unpatentable over Mikeska as applied to above, and further in view of Ahn et al. (US 2007/0246245) and Shanmugavelayutham et al. (Bull. Mater. Sci., Vol. 27, No. 5, October2004, pp. 453-457).
Mikeska discloses a conductive adhesive composition as described above and is incorporated herein by reference.  Mikeska does not disclose the fillers surface are mechanically/chemically treated.  Ahn discloses the surface of the metal particles maybe coated with a lubricant such as a fatty acid or a fatty acid ester (para 0058). Shanmugavelayutham discloses surface treating nickel powder using plasma processing (abstract). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to treat the filler surface to obtain powder having to prevent the powder from cold welding or forming large agglomerates, as suggested by Ahn (para 0058) and Shanmugavelayutham (Conclusions, pages 456-57).
Claims 25-30 are rejected under 35 U.S.C. 103 as obvious over Mikeska et al. (US20110232747) in view of Gaynes et al. (US2006/0197065).
Mikeska discloses a conductive adhesive composition, the composition comprising about 5 up to about 50 wt % of an organic matrix comprising one or more polymerizable monomers and that does not 
The references do not disclose wherein said composition, upon curing thereof, has a volume resistivity in the range of about 10-5 up to about 0.04 Ohm.cm and the coefficient of thermal expansion (CTE) is compatible with silicon wafers to which it may be applied. However, given that the composition .  
Response to Arguments
Applicant’s arguments filed 9/29/2021 with regard to prior art references have been considered but are moot because the arguments do not apply to the new ground of rejections presented in this action.
Applicant’s arguments filed 9/29/2021 with regard to the previous rejection of claims 1, 2, 4-12, 14, and 18-24, 31, and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are moot because the rejection has been withdrawn in view of applicant's amendment.
Applicant’s arguments filed 9/29/2021 with regard to claims 25-30 (recitation of the particulated filler includes particles greater than 5µm, but not less than 1µm), have been fully considered but they are not persuasive. Applicant disagrees, arguing that the phrase “includes particles greater than 5µm” means that the population of particles includes (but is not necessarily limited to) some members having a size greater than 5 µm, and the phrase “but not less than 1 µm” means that none of the members have a size that is less than 1 µm.  The respective phrases are not inconsistent with one another.  The examiner respectfully disagrees.  Particles that are “not less than 1µm” would include particles .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
12/3/2021